Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered June 5, 1987, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s remarks during summation regarding the particularly brutal nature of the crimes with which the defendant had been charged did not serve to deprive the defendant of a fair trial. The remaining issues raised by the defendant with respect to the prosecutor’s summation have not been preserved for appellate review and do not warrant reversal in the interest of justice.
Additionally, we note that the sentence imposed was a proper exercise of discretion and was not excessive (see, People v Suitte, 90 AD2d 80). Brown, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.